Citation Nr: 1202545	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for paroxysmal atrial fibrillation.

2.  Entitlement to service connection for right foot pain and leg numbness.

3.  Entitlement to service connection for right hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and from July 1968 to September 1974.  He later was permanently retired and removed from the temporary disability retired list as of June 26, 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision granted the Veteran's claim for service connection for paroxysmal atrial fibrillation and assigned an initial 30 percent rating for this disability retroactively effective from July 31, 2007, the date of receipt of this claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  He also appealed the RO's February 2008 decision denying his additional claims of entitlement to service connection for right hip pain and right foot pain and leg numbness, including on the notion that it was associated with his paroxysmal atrial fibrillation - which, at the time, was his only adjudicated service-connected disability.

Because, however, these derivative claims for service connection for right hip pain and right foot pain and leg numbness require further development before being decided on appeal, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and deciding the remaining claim for a higher initial rating for the paroxysmal atrial fibrillation.



FINDING OF FACT

The Veteran already has the highest possible schedular rating of 30 percent for his paroxysmal atrial fibrillation under the applicable diagnostic code, and it is not shown this disability is so exceptional or unusual as to preclude application of these regular schedular standards.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 percent for the paroxysmal atrial fibrillation, including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on the underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

Here, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007, prior to initially adjudicating his claim in February 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by discussing the "downstream" disability rating and effective date elements of the claim.

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more 
than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 concerning rating decisions and a statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And specifically pertaining to this claim for a higher initial rating for the paroxysmal atrial fibrillation, the Veteran received this required SOC in November 2008 (and even two supplemental SOCs (SSOCs) since in April 2009 and June 2011) discussing this downstream element of this claim, including citing the applicable statutes and regulations and containing discussions of the reasons and bases for not assigning a higher initial rating for this disability.  Moreover, and in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of this claim in the August 2007 letter that preceded the initial adjudication of his underlying claim for service connection for this disability.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and private treatment records in support of this claim.  In addition, the RO arranged for VA compensation examinations regarding this claim.  This included, in April 2011, providing an examination to specifically assess the severity of his paroxysmal atrial fibrillation, which is now the determinative downstream issue since his appeal is for a higher initial rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for this disability was in April 2011, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, too, Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (indicating the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Whether an Initial Disability Rating higher than 30 Percent is Warranted for the Paroxysmal Atrial Fibrillation

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must also consider whether to "stage" the rating 

to compensate the Veteran for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson, 12 Vet. App. at 125-26.  And this is true irrespective of whether the initial rating is at issue or, instead, an already established rating  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for paroxysmal atrial fibrillation was granted in the February 2008 decision currently on appeal and evaluated as 30-percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7010, retroactively effective from July 31, 2007, the date of receipt of this claim.  The Veteran maintains that he is entitled to a higher initial rating for this disability.  

According to Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.  A 30 percent rating, which is the highest possible rating under this code, is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2011).

Private treatment records from Dr. P.P., dated from February to March 2005, show the Veteran underwent quadruple coronary artery bypass graft (CABG) surgery for coronary artery disease (CAD), status post myocardial infarction, i.e., heart attack.  He was discharged in March 2005, to recuperate from that surgery.

The report of a subsequent VA compensation examination in December 2007 for cardiovascular disorders shows he reported experiencing heart palpitations beginning in service and resultantly receiving diagnoses of arrhythmia and tachycardia.  He said he still suffers from palpitations daily, durations of which vary from 10 seconds to three hours.  He also reported experiencing fatigue and dyspnea, although no angina, dizziness or syncope.  On objective physical examination, he had a regular and rhythmic heart rate.  The examiner did not indicate the presence of murmurs, gallops or rubs.  An ECG showed normal size and function of the left and right atriums and ventricles.  There also was no thrombosis or pericardial effusion, and normal mitral valve motion.  A colored Doppler did not show significant valvular lesions.  The examiner consequently determined the Veteran had CAD, status post CABG.  He had an ejection fraction of 55 percent and estimated metabolic equivalents (METS) of 6-7, which the examiner clarified were not caused by or related to the palpitations the Veteran had experienced while in the military service.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (only when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition do 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).  The Veteran also denied being prescribed bed rest or suffering from incapacitating episodes.

In April 2011 the Veteran had another VA compensation examination to reassess the severity of his service-connected paroxysmal atrial fibrillation.  He reported experiencing palpitations every three to four days, lasting for seconds to three minutes.  He denied dizziness and syncope, but again reported dyspnea and fatigue, also angina.  On objective physical examination, he continued to have a regular and rhythmic heart rate.  The examiner also again did not indicate the presence of murmurs, gallops or rubs.  As well, there were no gross varicosities, venous flushing, statis dermatitis, pulmonary thromboembolism (PTE), or peripheral artery disease (PAD).  An EKG found normal sinus rhythm with an incomplete right bundle branch block and borderline ECG.  A Holter monitor found no significant arrhythmias or ST segment shifts suggesting myocardial ischemia, and normal heart rates.  An echocardiogram, dated in May 2011, so from the immediately succeeding month, also shows normal wall thickness and cardiac chamber sizes.  As well, there were no discrete segmental wall motion abnormalities and no obvious evidence of pericardial effusion or intracardiac masses or thrombi.  His METS level was 3-5.  The examiner confirmed the Veteran has paroxysmal atrial fibrillation, but with just minimal functional limitations.


The Veteran already has the highest possible rating of 30 percent under DC 7010.  He therefore must look elsewhere, to another DC, to receive a higher rating for his disability or instead establish his entitlement to a higher rating on an extra-schedular basis under the additional provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

A higher 60 percent rating, for example, could be warranted for ventricular arrhythmias (sustained) if involving more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).

Here, though, the objective medical evidence in the file does not show these required manifestations.  He has never been diagnosed with congestive heart failure.  To the contrary, his VA examinations in December 2007 and April 2011 revealed no evidence of hypertensive heart disease or congestive heart failure.  Moreover, his left ventricular ejection fraction was 55 percent, so exceeding the required 30-to-50 percent range.  His METs were 6-7 in December 2007, but only 
3-5 when more recently examined in April 2011.  He also reported experiencing exertional fatigue, dyspnea, and angina, though not also syncope or dizziness.  However, the examiner determined these symptoms were only exceptional, such as when climbing stairs, not sustained.  Also, the December 2007 examiner earlier clarified this exertional impairment was not caused by or related to the palpitations the Veteran had experienced while in the military service, so not attributable to or part and parcel of his service-connected disability.  See again Mittleider v. West, 11 Vet. App. 181, 182 (1998) (only when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition do 38 C.F.R. §§ 3.102 and 4.3 require that reasonable doubt be resolved in the Veteran's favor and such signs and symptoms attributed to the service-connected disability).  The Veteran also denied being prescribed bed rest or suffering from incapacitating episodes.

Accordingly, this evidence does not support assigning a schedular rating higher than 30 percent for this paroxysmal atrial fibrillation.

Extra-Schedular Consideration

There equally is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the type of symptoms the Veteran claims to experience are contemplated by the applicable schedular rating criteria.  Moreover, there is no evidence his paroxysmal atrial fibrillation has markedly interfered with his employment, meaning above and beyond that contemplated by his currently assigned 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial rating higher than 30 percent for the paroxysmal atrial fibrillation is denied.


REMAND

The Veteran's remaining claims of entitlement to service connection for right foot pain and leg numbness and right hip pain require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay in deciding these claims, a remand of these claims is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran alleges these disorders are due to the removal of a tumor from his right femur while in service.  In addition to his paroxysmal atrial fibrillation, service connection also has been established for dysesthesia and a residual scar, status post osteoid ostema removal from his right lower thigh.  So he is receiving additional VA compensation for these additional disabilities - an additional 10 percent for his dysesthesia and a still additional 10 percent for his residual scar.

Service connection is granted for disabilities that are the result of an injury sustained or a disease contracted in the line of duty during his active military service, or, if pre-existing his service, for aggravation of them during service beyond their natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Generally, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or that he at least has since filing the claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, it is unclear whether the Veteran has these claimed disorders - that is, right foot and leg pain and numbness and right hip pain, much less underlying disability on account of the events that occurred during his military service.  His private medical records from Dr. P.P., dated from February to March 2005, pertain only to the heart disability and do not mention these other claimed disabilities or their etiology.  Therefore, it first must be confirmed he has these claimed disabilities - or, at the very least, that he has at some point since filing these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See, too, 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.") 


The Veteran is competent, even as a layman, to attest to experiencing continuous pain and numbness in his right foot and leg and hip since his surgery in service, indeed, even absent any documentary evidence like medical treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records).  The Board eventually will have to assess the credibility, so not just competency, of his lay statements to determine their ultimate probative value in relation to other evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.); and Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (distinguishing Buchanan when the claimed injury is not alleged to have been sustained in combat and indicating, in this circumstance, the lack of documentation in service records must be weighed against the Veteran's statements).

While the Board realizes the Veteran was provided VA compensation examinations in May 2009 primarily concerning his peripheral nerves and again in October 2010 concerning range of motion of his right hip and other, unrelated claims, these examinations are inadequate to address the merits of these remaining claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Specifically, on neurological examination in May 2009, the examiner noted there was an area approximately 3 centimeters by 30 centimeters along the Veteran's right lower extremity from the knee to the foot with hyperesthesia (increase in sensitivity).  Further, the examiner indicated the Veteran's right hip did not have heat, swelling or erythema.  Active range of motion was to 125 degrees of flexion, 30 degrees extension, 45 degrees abduction, 25 degrees adduction, 60 degrees external rotation, and 40 degrees internal rotation, with no pain noted on motion.  The right foot examination noted normal dorsiflexion and plantar flexion of the foot and toes with no muscle wasting or atrophy.  There was no pain to palpation or manipulation.  However, there equally was not any medical opinion offered concerning the etiology of the Veteran's reported pain or other symptoms for either his right foot, leg or hip, including insofar as whether they were due to the tumor removal in service.

The October 2010 examination noted the surgical removal of the tumor from the right leg in service and what had occurred during the many years since, including the Veteran's mention that he has complained of the symptoms before but was told there was nothing that could be done.  The Veteran stated it feels as those there are prickling needles on the outside of his foot passing by his ankle toward the back of his leg.  He also feels that his walk has been affected as a result of the surgeries, which is the cause of his hip pain.  On examination, range of motion for the hip was to 100 degrees of flexion, 30 degrees extension, 40 degrees abduction, 25 degrees adduction, 55 degrees external rotation, and 40 degrees internal rotation.  The examiner stated there was no limitation in the right hip to justify a diagnosis, however, there is a decrease in the Veteran's range of motion from the May 2009 examination to the October 2010 examination.  Further, the examiner did not comment on the Veteran's right foot and leg numbness, including especially in terms of its cause and possible relationship to the tumor removal while in service.

The Board therefore is unable to determine whether the Veteran has these claimed disorders (or at least has since filing these claims) and whether they are part and parcel of already service connected disability - namely, his dysesthesia from the tumor surgery in service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, if it is confirmed after reexamining him on remand that he has these claimed disabilities, it then needs to be determined whether they are separate and distinct disabilities from the already service-connected dysesthesia, or instead part and parcel of it, or otherwise related to his service and, in particular, to the tumor removal at issue during his service.  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, a medical opinion is required on these determinative issues.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his right hip, leg or foot, either from VA or elsewhere (privately, etc.).  If he has, and the records are not already in the file, attempt to obtain these additional records.  If any requested records are unavailable, or the search for them otherwise yields negative results, and after sufficient follow-up attempts to obtain them it is determined that further attempts would be futile, this must be expressly documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule another VA compensation examination to:  a) first determine whether the Veteran has disabilities affecting his right hip, leg and foot, including involving pain and numbness that are separate and distinct from the already service-connected and separately rated dysesthesia; and, b) If it is confirmed he does, then specify the diagnoses and indicate the likelihood (very likely, as likely as not, or unlikely) that any such current disorders were either caused or aggravated by the removal of the tumor from his right femur/lower thig - that is, were either directly incurred in service or, alternatively, are secondary to (meaning caused or aggravated by) a service-connected disability.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptoms like pain and numbness referable to his right foot and leg and hip since the tumor removal in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service or during the many years since in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

3.  Then readjudicate these remaining claims for service connection in light of all additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


